Exhibit 99.1 News release via Canada NewsWire, Vancouver 604-669-7764 Attention Business/Financial Editors: Rockwell announces fiscal 2009 results for three & six months ending August 31, 2008 VANCOUVER, Oct. 15 /CNW/ - Rockwell Diamonds Inc. ("Rockwell" or the "Company") (TSX: RDI; JSE: RDI; OTCBB: RDIAF) announces financial results for the three month and six month periods ending August 31, 2008. Financial information is stated in Canadian currency unless otherwise indicated. Rockwell is focused on growth by mining and developing alluvial diamond deposits. The Company has established a significant footprint on alluvial deposits which consistently yield high value gemstone diamonds. Plus 2-carat stones comprise more than 65% of the Company's production and are of exceptional quality and value. Diamond prices remained robust through the six month period ending August 31, 2008 and in September the Company recovered a large white 189.6-carat gemstone from the Klipdam mining operation. This stone realized a sale price of approximately US$10.2 million. This exceptional price was achieved against the background of turbulent conditions in world banking and capital markets which are likely to have an impact on diamond prices going forward. During the six month period ending August 31, 2008, the Company expanded its operations to four (from an original three operations) with the re-commissioning of operations at Saxendrift on the south bank of the Middle Orange River, adjacent to its Wouterspan operation. Rockwell is advancing production at the new Middle Orange River operations acquired from the Trans Hex Group, beginning with Saxendrift. Aside from the re-commissioning of the existing small scale Saxendrift plant during the six month period to August 31, 2008, the Company is on target and on budget with the construction of a new state-of-the-art, low-cost, high-volume wet Rotary pan plant on the Saxendrift terrace. Full scale pre-commissioning trials of the refurbished Saxendrift new final recovery facility began three weeks ahead of schedule in late September 2008. Commissioning of the new Saxendrift wet plant is scheduled for November 2008. Once commissioned this plant will add strong growth to the Company's diamond production profile, and yield further operational costs saving. The Company experienced loss of production due to industrial action at its operations during the quarter ending August 31, 2008. This action was resolved to the benefit of the Company and its employees in late August and full scale production resumed on September 3, 2008. In spite of industrial action, which resulted in approximately 35% loss in carat production during the second quarter of fiscal 2009, the Company was able to contain costs and show an operating loss of $155,476 for the period ending August 31, 2008. At a consolidated level, the Company showed a loss of $2.2 million for the period. For the six month period to August 2008 Rockwell showed an operating loss of $7,344 and at a consolidated level a loss of $3 million. Good production rates have been achieved since normal operations resumed on September 3, 2008 and this, combined with cost savings implemented by the Company, will yield reduced operating costs and positive financial performance in the third quarter ending November 30, 2008. The Company ended the quarter with cash reserves of $10.1 million which will be allocated to future expansion of existing operations, and development of brownfields projects already held by the Company. << Overview and Highlights In the three month period ended August 31, 2008: - 4,266.25 carats were produced at the Holpan/Klipdam, Wouterspan and Saxendrift operations which was about 35% under budget due to industrial action; - 5,024.34 carats were sold at an excellent average price of US$1,951.41 per carat; - Revenues from sales were $9.9 million; - Cost of sales and amortization totalled $10.3 million, resulting in an operating loss of $155,476 for the period; - Net general and administrative expenses amounted to $3.2 million, offset by a net tax recovery of $703,167, and the loss on the sale of a discontinued operation of $203,338 resulted in a net loss of $2.2 million or $0.01 per share. In the six months ending August 31, 2008: - The Company re-commissioned an existing small Rotary pan plant at Saxendrift and implemented the fast track construction of the new Saxendrift wet Rotary pan plant - 10,576.83 carats were produced from operations at Holpan/Klipdam, Wouterspan and Saxendrift; - 9,879.61 carats were sold at an average price of US$1,709.31 per carat; - Revenues from sales of $17.4 million, inclusive of revenue received from contract diamond sales of $160,576; - Cost of sales and amortization totalled $17.5 million, resulting in an operating loss of $7,344 for the period; - Net general and administrative expenses amounted to $4.6 million, offset by a net tax recovery of $1.1 million, and the loss on the sale of a discontinued operation of $203,338 resulted in a net loss of $3 million or $0.01 per share; - Diamonds in inventory at August 31, 2008 totalled 1,640.78 carats; - The Company held cash reserves at August 31, 2008 of $10.1 million Results of Operations >> In the first half of fiscal 2009, the Company operated three alluvial diamond mines and re-commissioned operations at its fourth site, Saxendrift.
